 Case 3:18-cr-01129-GPC Document 352 Filed 07/22/20 PageID.1050 Page 1 of 1




1

2

3

4

5

6                            UNITED STATES DISTRICT COURT
7                          SOUTHERN DISTRICT OF CALIFORNIA
8     UNITED STATES OF AMERICA                   )   Case No. 18-cr-01129-GPC-3
                                                 )
9                                                )   JUDGMENT AND ORDER OF
                                                 )   DISMISSAL OF INDICTMENT AS
10          v.                                   )   TO THIS DEFENDANT ONLY
                                                 )
11    JUAN DUARTE-TELLO (3)                      )
                                                 )
12                            Defendant,         )
                                                 )
13

14         Upon motion of the UNITED STATES OF AMERICA and good cause appearing,
15         IT IS HEREBY ORDERED that the Indictment in the above entitled case be
16   dismissed without prejudice as to this Defendant only.
17         IT IS SO ORDERED.
18         Dated: July 21, 2020
19

20

21

22

23

24

25

26

27

28
